
	
		II
		111th CONGRESS
		1st Session
		S. 1039
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Kerry (for himself,
			 Mr. Kennedy, Mrs. Gillibrand, and Mr.
			 Bayh) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To provide grants for the renovation, modernization or
		  construction of law enforcement facilities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect Those Who Serve
			 Act.
		2.DefinitionsIn this Act:
			(1)Law enforcement
			 facilitiesThe term
			 law enforcement facilities means any building or facilities that
			 houses State or local public safety officers that have law enforcement
			 standing.
			(2)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the
			 Virgin Islands, any territory or possession of the United States, and any
			 Indian tribe.
			3.GrantsThe Attorney General is authorized to make
			 grants to States for the renovation, modernization, and construction of law
			 enforcement facilities.
		4.Matching
			 requirement
			(a)Matching
			 requirementThe matching
			 requirements for this Act are as follows:
				(1)Law enforcement facilities serving
			 populations of over 50,000 or more shall agree to match the Federal grant funds
			 with an amount of non-Federal funds equal to 20 percent of the total project
			 cost.
				(2)Law enforcement facilities serving
			 populations between 20,000 and 50,000 shall agree to match the Federal grant
			 funds with an amount of non-Federal funds equal to 10 percent of the total
			 project cost.
				(3)Law enforcement facilities serving areas
			 with a population of 20,000 or fewer shall agree to match the Federal grant
			 funds with an amount of non-Federal funds equal to 5 percent of the total
			 project cost.
				(b)Cost-shareFor purposes of this section, the regional
			 projects’ cost-share shall be based on the total population and demographics of
			 the entire region.
			5.AdministrationThe Attorney General shall prescribe
			 requirements, including application requirements, for grants under the program
			 under this Act.
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $500,000,000 for fiscal
			 years 2010 through 2015.
		
